Exhibit 10.6
This Subscription Agreement is made by and between ViewCast.com, Inc. dba
ViewCast Corporation, a Delaware corporation (“Corporation”), and David W.
Brandenburg (“Undersigned”), with respect to shares of common stock (“Common
Stock”) of the Corporation (each, a “Share” and collectively, the “Shares”).
NOW THEREFORE, IT IS AGREED AS FOLLOWS:
1. Subscription. The Undersigned applies to purchase the Shares at a value per
share based on the weighted average closing price of the Common Stock for the
ten (10) trading days immediately prior to the date this Subscription Agreement
is executed which is $0.25247 (the “Stock Value”). The number of shares of
Common Stock issued will be the next higher whole number of shares determined by
dividing the Subscription Amount by the Stock Value. The Corporation may reject
such subscription for any reason. The Corporation need not specify a reason for
its rejection of any Subscription Agreement.
7. General Representations. The Undersigned represents and warrants as follows:
A. The Undersigned is purchasing the Shares without having been furnished any
offering literature; has received all documents, records and books pertaining to
investment in the Corporation requested by and deemed sufficient by him to make
an investment in the Corporation; and has been furnished with or has acquired
copies of all reports filed by the Corporation pursuant to the Securities
Exchange Act of 1934, as amended (the “1934 Act”) prior to the date of this
Subscription Agreement and copies of all press releases issued by the
Corporation prior to the date of this Subscription Agreement;
B. The Undersigned understands that he is purchasing the Shares without being
furnished any offering materials and that such purchase has not been scrutinized
by the U.S. Securities and Exchange Commission (the “Commission”) or any state
securities regulatory body;
C. The Undersigned understands that the Shares of the Corporation have not been
registered under the Securities Act of 1933, as amended, (the “1933 Act”) nor
any state securities law. The Undersigned understands that he has no right to
require registration under the 1933 Act or any state securities law;
D. The Undersigned understands that the Shares are being purchased for his own
account for investment, not for the interest of any other person, and not for
resale to others;
E. The Undersigned is an accredited investor as defined in Regulation D, Rule
501(a) (17 C.F.R.230.501(a)), by reason of one of the following:

  (a)  
he is a director or executive officer of the Corporation;

  (b)  
his net worth (including that of his spouse) exceeds $1,000,000 (“net worth”
means the excess of total assets over total liabilities and for the purposes of
determining “net worth,” the value of an individual’s primary residence and any
amount of indebtedness secured by the primary residence up to the fair market
value thereof should be excluded, and indebtedness secured by the primary
residence in excess of the value of the home should be considered a liability);

  (c)  
he had income in excess of $200,000 for each of 2008 and 2009 or income
(including that of his spouse) in excess of $300,000 in each of those years and
reasonably expects to reach the same level in 2010;

 

 



--------------------------------------------------------------------------------



 



  (d)  
the Undersigned is an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, a corporation, a Massachusetts or similar
business trust, or a partnership, not formed for the purpose of acquiring the
Shares, with total assets in excess of $5,000,000;

  (e)  
the Undersigned is a trust, with total assets in excess of $5,000,000, not
formed for the purpose of acquiring the Shares, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment; or

  (f)  
the Undersigned is an entity in which all of the equity owners are accredited
investors.

F. The Undersigned is sufficiently experienced in financial and business matters
to be capable of evaluating the merits and risks of his investments, including
an investment in the Corporation, and to make an informed decision relating
thereto and to protect his own interests in connection with the purchase of the
Shares;
G. The Undersigned, in making the decision to subscribe for the Shares, has
relied upon an independent investigation made by him and, prior to entering into
this Subscription Agreement, has been given access and the opportunity to ask
questions of and to receive answers from officers of the Corporation concerning
the terms and conditions of subscribing for the Shares and has received complete
and satisfactory answers to such inquiries;
H. Based upon the Undersigned’s independent investigation, the Undersigned has
made his own independent determination to subscribe for the Shares;
I. The Undersigned is, in relation to his total investment status and net worth,
making only a reasonable commitment to the Corporation and is able to bear the
economic risk of the investment, including the possible loss of his entire
investment;
J. The Undersigned is making an investment in the Corporation without the
expectation or desire for a resale or distribution with respect thereto;
K. The Undersigned has no need for liquidity with respect to the Undersigned’s
investment in the Corporation;
L. The Undersigned recognizes that an investment in the Shares involves special
risks, including, but not limited to, those set forth in all of the
Corporation’s reports filed pursuant to the 1934 Act filed with the Commission
prior to the date of this Subscription Agreement;
M. The Undersigned is aware of the restrictions on transfer of the Shares
imposed by the 1933 Act and applicable state securities laws and hereby consents
to the placement of the following restrictive legends on the certificate
representing the Shares subscribed for herein:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED SOLELY FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1993, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH
REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
SALE, OFFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION REQUIREMENT
OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.

 

2



--------------------------------------------------------------------------------



 



N. The Undersigned further understands that the certificates representing Shares
held by officers, directors, or other affiliates of the Corporation may contain
additional restrictive legends required by law;
O. The Undersigned acknowledges that he is not subscribing for the Shares as a
result of or pursuant to any of the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media outlet or broadcast over television or radio; or (ii) any seminar or
meeting whose attendees, including the Undersigned, had been invited as a result
of, or pursuant to, any of the foregoing; and
P. The Undersigned understands that all information which the Undersigned has
provided to the Corporation concerning himself and his financial position, and
his knowledge of financial and business matters is correct and complete as of
the date set forth herein and, if there should be any material change in such
information prior to the Undersigned having paid his subscription in full, that
the Undersigned must immediately provide the Corporation with such information.
3. Subscription Amount. The Undersigned hereby subscribes for Shares of
ViewCast.com, Inc., a Delaware corporation, for the total price of $135,000.00
(“Subscription Amount”), and tenders a check, money order or wire transfer in
the sum of $135,000.00, payable to ViewCast.com, Inc. The number of shares of
Common Stock issued will be the next higher whole number of shares determined by
dividing Subscription Amount by the Stock Value.
4. Binding Effect and Irrevocability. The Undersigned understands that this
Subscription Agreement is not binding on the Corporation unless and until it is
accepted by the Corporation as evidenced by the counter-execution below.
5. Indemnification. The Undersigned understands the meaning and legal
consequences of the representations and warranties contained in this
Subscription Agreement and agrees to indemnify and hold harmless the Corporation
and the organizers, incorporators, directors and executive officers of the
Corporation from and against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty of the Undersigned
contained in this Subscription Agreement.
6. Notices. All notices and other communications required or permitted under
this Subscription Agreement shall be in writing, and shall be deemed to have
been given if delivered personally, or mailed, postage prepaid, by first class
mail, to the parties at the addresses set forth in this Subscription Agreement
or such other address as a party may specify to the other by notice.

 

3



--------------------------------------------------------------------------------



 



7. Succession and Assignment. This Subscription Agreement shall be binding upon
and shall inure to the benefit of the executors, administrators, heirs,
legatees, devisees, assigns, legal representatives, and successors of the
parties hereto, and may not be assigned or transferred by either party without
the consent of the other party.
8. Amendments and Waivers. This Subscription Agreement may be amended or
modified only by an instrument signed by the parties hereto. A waiver of any
provision of this Subscription Agreement must be in writing, designated as such,
and signed by the party against whom enforcement of that waiver is sought. The
waiver by a party of a breach of any provision of this Subscription Agreement
shall not operate or be construed as a waiver of any subsequent or other breach
thereof.
9. Governing Law. This Subscription Agreement shall be enforced, governed and
construed in accordance with the laws of the State of Delaware.
*****

 

4



--------------------------------------------------------------------------------



 



EXECUTED AND SUBMITTED BY THE UNDERSIGNED:
Date: December 30, 2010

              /s/ David W. Brandenburg /     /s/ Charles Roark    
 
           
Signature of Subscriber
      Signature of Raymond James & Assoc. Inc.    
 
            David W. Brandenburg /     Charles Roark, Supervisor — Investments  
 
 
           
(Type or print name of Subscriber as it appears above
      Type or print name as it appears above)    
 
              /           Federal Tax Identification No. of Subscriber      
Federal Tax Identification No. of Subscriber’s Spouse    

  401 North Point Rd., #1002 Street Address

             
Osprey, FL 34229
City
  State   Zip

**IMPORTANT**   Please print below exactly how you want your name(s) listed on
your securities certificate:

Raymond James & Assoc. Inc. Custodian FBO: David W. Brandenburg RIRA, Acct.
P.O. Box 12749
St. Petersburg, FL 33733-2749
ACCEPTED BY

         
 
  ViewCast.com, Inc., a Delaware corporation    
 
       
By:
  /s/ Laurie L. Latham
 
   
 
  Laurie L. Latham, Senior Vice President and Chief Financial Officer    
 
       
Date:
  December 30, 2010    

 

 